Title: From John Adams to John Quincy Adams, 7 November 1815
From: Adams, John
To: Adams, John Quincy



My ever dear Sir
Quincy Nov. 7. 1815

Can you give me any Account of a Translation of the New Testament with notes made by Beausobre and L’Enfant: and Beausobres History of Manicheism of the Adamites of Bohemia, of the Paulicians, of the Waldenses, and Albigenses, of the Brothers of Bohemia &c. in Holland probably they might be purchased cheap; perhaps in London. The Characters of Beausobre and L’Enfant are so eminent in litterature and so excellent as Gentlemen Christians and Phylosophers that I wish to have their principal Works.
As I have read Hugh Farmoi on Demons, I wish to read Balthasar Bekkers “Monde enchante”. 4 Vol. in 12o. in which he attempts to prove that no Possessions or Sorcerors ever existed, and that the Devil has nothing to do with Men. My wish to have this Work is increased by the Authors bold challenge to the Devil to defend himself, which however it may be accused of Gasconade, appears to me proof of honesty as well as intrepidity. For the Devil, according to orthodox opinion is a very dangerous Duelist.
My desire to have Beausobre arises from his tracing so many Chymeras through Plato and Pythagoras to the orientals and from all these down to the Christians.
How many hypotheses have been imagined to reconcile the origin of Evil with Wisdom and Goodness infinite? And Frederick wrote one as silly as any of them in Verse, in which he took his system from Pythagoras who borrowed it, in India
Nov. 9th
Arrived your Letter to your Mother No. 35 and Georges to me No. 6 George has been very good in writing so often and given me so good an account of his Studies. Thank him for me and pray him to persevere. You will soon have another nepotical Secretary who I hope will do his duty.
Though your Letters are the delight of my life, I pray you to give yourself no concern about the regularity of your Answers or originals to me. I know the importance of your moments and the perpetual demands upon them.
On my 80th anniversary and De Wints 28th a great Grandchild was born. May Caroline on or about her 80th have a great Grandson or Daughter, and may Heaven bless them in all generations: and Abigail too and her fine Boy and William and Kitty with whom I still mourn the loss of theirs. I feel a pang at the loss of every Spring that has fallen of the 1. 2. or 3d Generation. It is very ungenteel in these days of Politeness and civilization to have so numerous a Posterity: but I cannot help it, and would not if I could.
I am sometimes honoured with a Visit by our Naval Conquerors and military Heros who seem pleased to see the Octogenarian descending so smoothly, the Hill, he ascended so roughly. I had one last Week from 9 or 10 at a time with Major General Brown at their Head who is a fine military Figure and appears well accomplished for his Rank and Reputation.
Mr Tarbel and his Lady, born Lucy Tufts will soon be in London. Whether this Letter goes by them or not, they will want no Recommendation or Introduction to you or yours. She is of your own blood and a Granddaughter of my never failing Friend Dr Tufts.
A.